NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAQ BEY,                                        No.    20-16177

                Plaintiff-Appellant,            D.C. No. 3:18-cv-02626-SI

 v.
                                                MEMORANDUM*
DINO CRISTIANI; et al.,

                Defendants-Appellees,

and

CITY OF EMERYVILLE,

                Defendant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Susan Illston, District Judge, Presiding

                             Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Raq Bey appeals pro se from the district court’s summary judgment in his 42


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Bey’s request for oral
argument, as set forth in the opening and reply briefs, is denied.
U.S.C. § 1983 action alleging an excessive force and other claims arising from a

traffic stop and arrest. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Oyama v. Univ. of Hawaii, 813 F.3d 850, 860 (9th Cir. 2015). We

affirm.

      The district court properly granted summary judgment on Bey’s excessive

force claim because Bey failed to raise a genuine dispute of material fact as to

whether defendants’ actions in removing Bey from the vehicle and the subsequent

arrest were objectively unreasonable. See Graham v. Connor, 490 U.S. 386, 397

(1989) (the question in an excessive force claim in the context of an arrest “is

whether the officers’ actions are ‘objectively reasonable’ in light of the facts and

circumstances confronting them”).

      The district court did not abuse its discretion by denying Bey’s motion to

alter the judgment because Bey failed to establish any basis for relief. See Sch.

Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (standard of review and grounds for reconsideration).

      We do not consider arguments or allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    20-16177